EXHIBIT 10.27


ELIZABETH ARDEN, INC.
2010 STOCK AWARD AND INCENTIVE PLAN




     Section 1.   Purpose. The purpose of the Elizabeth Arden, Inc. 2010 Stock
Award and Incentive Plan is to attract and retain those employees, directors and
other individuals who are expected to contribute significantly to the success of
the Company and its Affiliates and to motivate such individuals to perform at
the highest level, and, in general, to further the best interests of the Company
and its shareholders.

     Section 2.   Definitions. As used in the Plan, the following terms shall
have the meanings set forth below:

     (a) "Act" shall mean the Securities Exchange Act of 1934, as amended.

     (b) "Affiliate" shall mean any entity that, directly or indirectly,
controls, is controlled by or is under common control with the Company, as
determined by the Committee and provided, however, that such entity also
satisfies the definition of an "affiliate" as such term is defined for purposes
of Section 409A of the Code. For purposes hereof, the term "control" shall mean
the power to control, directly or indirectly, at least 50% of the combined
voting power of the respective corporation or entity.

     (c) "Award" shall mean any Option, Stock Appreciation Right, award of
Restricted Stock, Restricted Stock Unit, Deferred Stock, annual or long-term
Performance Award or Other Stock-Based Award granted under the Plan, which may
be denominated or settled in Shares, cash or in such other forms as provided for
herein.

     (d) "Award Agreement" shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

     (e) "Beneficiary" shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant's death. If no such person is named by a
Participant who is an individual, such individual's Beneficiary shall be the
individual's estate.

     (f) "Board" shall mean the board of directors of the Company.

     (g) "Change in Control" shall mean the occurrence of any of the following
events:



(i)

 

any "person" (as defined in Section 13(d) of the Act) other than the Company,
its Affiliates or an employee benefit plan or trust maintained by the Company or
its Affiliates, directly or indirectly acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition) ownership of
the Company's then outstanding securities (x) possessing 40% or more of the
total voting power of the voting securities of the Company (excluding any
"person" who becomes such a beneficial owner in connection with a transaction
described in clause (A) of paragraph (iii) below), or (y) that constitute more
than 50% of the total fair market value of the voting securities of the Company;







(ii)

 

at any time during a period of twelve consecutive months, individuals who at the
beginning of such period constituted the Board cease for any reason (other than
due to death or voluntary resignation) to constitute at least a majority
thereof, unless the election by the Company's shareholders of each new director
during such twelve-month period was endorsed or recommended by at least a
majority of the directors then still in office who were directors at the
beginning of such twelve-month period; or







(iii)

 

the consummation of (A) a merger, consolidation or other business combination of
the Company with any other corporation, other than a merger, consolidation or
other business combination which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power or the total fair market value of the securities of the
Company or such surviving entity or any parent



 

- 1 -



--------------------------------------------------------------------------------







   

thereof outstanding immediately after such merger, consolidation or other
business combination, or (B) any sale, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.



     (h) "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

     (i) "Committee" shall mean the Compensation Committee of the Board or such
other committee as may be designated by the Board. If the Board does not
designate the Committee, references herein to the "Committee" shall refer to the
Board.

     (j) "Company" shall mean Elizabeth Arden, Inc.

     (k) "Covered Employee" means an individual who is (i) a "covered employee"
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto or (ii) designated by the Committee at the time of grant of a
Performance Award that is intended to be qualified as "performance-based
compensation" as likely to be a "covered employee" for the tax year of the
Company with regard to which a deduction in respect of such individual's Award
would be allowed.

     (l) "Deferred Stock" shall mean a right to receive Shares or other Awards
denominated or settled in Shares or a combination thereof at the end of a
specified deferral period, granted under Section 9.

     (m) "Dividend Equivalent" means the right to receive amounts equivalent to
cash, stock or other property dividends on Shares as further described in
Section 13(h).

     (n) "Fair Market Value" shall mean (i) with respect to Shares, (x) the
closing price of a Share on the date in question (or, if there is no reported
sale on such date, on the last preceding date on which any reported sale
occurred) on the principal stock exchange or any established over-the-counter
trading system on which the Shares trade or are quoted, or (y) in the absence of
a stock exchange or established trading system for the Shares of the type
described in (x) above, the per Share Fair Market Value shall be determined by
the Committee in good faith and in accordance with applicable provisions of
Section 409A of the Code, and (ii) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.

     (o) "Full Value Award" shall mean an Award other than an Option or Stock
Appreciation Right, and that is settled by the issuance of Shares.

     (p) "Incentive Stock Option" shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.

     (q) "Non-Qualified Stock Option" shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that is not an Incentive Stock Option.

     (r) "Option" shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

     (s) "Other Stock-Based Award" means an Award granted pursuant to Section 11
of the Plan.

     (t) "Participant" shall mean the recipient of an Award granted under the
Plan.

     (u) "Performance Award" means an Award granted pursuant to Section 10 of
the Plan.

     (v) "Performance Period" means the period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
measured.

     (w) "Plan" shall mean the Elizabeth Arden, Inc. 2010 Stock Award and
Incentive Plan, as the same may be amended from time to time.

     (x) "Restricted Stock" shall mean any Share granted under Section 8.

- 2 -



--------------------------------------------------------------------------------





     (y) "Restricted Stock Unit" shall mean a contractual right granted under
Section 8 that is denominated in Shares. Each Unit represents a right to receive
the value of one Share (or a percentage of such value) upon the terms and
conditions set forth in the Plan and the applicable Award Agreement.

     (z) "SAR" or "Stock Appreciation Right" shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of a specified number of Shares on the
date of exercise, over (ii) the grant price of the right as determined in
accordance with Section 7.

     (aa) "Service" shall mean the active performance of services for the
Company or an Affiliate by a Participant.

     (bb) "Shares" shall mean shares of the common stock of the Company.

     (cc) "Subsidiary" shall mean any corporation of which stock representing at
least 50% of the ordinary voting power is owned, directly or indirectly, by the
Company.

     (dd) "Substitute Awards" shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

     Section 3.   Eligibility.

     (a) Any employee or director of the Company or any Affiliate shall be
eligible to be selected to receive an Award under the Plan.

     (b) Holders of options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grants of Substitute Awards hereunder.

     Section 4.   Administration.

     (a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors.

     (b) Each Committee member shall be (i) an "independent director," within
the meaning of and to the extent required by applicable rulings and
interpretations of the applicable stock exchange on which the Shares trade or
are quoted, (ii) an "outside director" pursuant to Section 162(m) of the Code,
and any regulations issued thereunder, and (iii) a "non-employee director"
within the meaning of Rule 16b-3(b)(3) (or any successor rule) promulgated under
the Act. The Board may designate one or more directors as alternate members of
the Committee who may replace any absent or disqualified member at any meeting
of the Committee. To the extent permitted by applicable law, the Committee may
delegate to one or more officers of the Company the authority to grant Awards
except that such delegation shall not be applicable to any Award for a person
then covered by Section 16 of the Act or any Award intended to constitute
qualified "performance-based compensation" under Section 162(m) of the Code. The
Committee may issue rules and regulations for administration of the Plan. It
shall meet at such times and places as it may determine.

     (c) Subject to the terms of the Plan and applicable law, the Committee (or
its delegate) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards (including Substitute
Awards) to be granted to each Participant under the Plan; (iii) determine, if
applicable, the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, or other Awards, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent and under what circumstances, cash, Shares, other securities, other
Awards, and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper

- 3 -



--------------------------------------------------------------------------------





administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

     (d) All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants.

     Section 5.   Shares Available for Awards and Award Limits.

(a) Subject to adjustment as provided below, the maximum number of Shares
available for issuance under the Plan is 2,350,000 (Two Million Three Hundred
Fifty Thousand) Shares. The Shares available for issuance under the Plan shall
not be reduced for Awards that are required to be settled in cash.

(b) Notwithstanding anything contained herein to the contrary, and subject to
adjustments made in accordance with Section 5(e) hereof:

(i)

 

no individual Participant may be granted in any fiscal year Awards that are
denominated or to be settled in Shares that relate to more than 600,000 Shares;







(ii)

 

the number of Shares with respect to which Incentive Stock Options may be
granted under the Plan shall not exceed 2,350,000 Shares; and







(iii)

 

in no event shall there be issued or awarded under this Plan, Full Value Awards
with respect to more than 1,175,000 Shares, provided, however, that Shares
underlying any Full Value Award that become available for issuance under the
terms of the Plan because such Full Value Award is canceled, terminates, expires
or lapses for any reason without the delivery of Shares or of other
consideration, shall again be available for grant as a Full Value Award.

     (c) If any Shares covered by an Award that can be settled in Shares or to
which such an Award relates, are forfeited, canceled, terminated, expire or
lapse, or if such an Award is settled in cash or otherwise terminates without
the delivery of Shares or of other consideration, then the Shares covered by
such Award, or to which such Award relates, to the extent of any such cash
settlement, forfeiture, cancellation, termination, expiration or lapse, shall
again be, or shall become, available for issuance under the Plan.

     (d) Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.

     (e) If there shall be any change in the Shares or the capitalization of the
Company through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, reverse stock split, split up, spin-off, combination of
shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends), in order to
prevent dilution or enlargement of Participants' rights under the Plan, the
Committee shall adjust, in an equitable manner, as applicable, the number and
kind of shares that may be issued under the Plan, the individual limits, the
number and kind of Shares subject to outstanding Awards (including Substitute
Awards), the grant or exercise price applicable to outstanding Awards (including
Substitute Awards), and the Fair Market Value of the Shares and other value
determinations applicable to outstanding Awards (including Substitute Awards),
or if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award (including Substitute Awards); provided, however, that subject
to Section 10(d), the number of Shares subject to any Award (including
Substitute Awards) denominated in Shares shall always be a whole number.
Notwithstanding the foregoing, (i) each such adjustment with respect to an
Incentive Stock Option shall comply with the rules of Section 424(a) of the
Code, and (ii) any such adjustment shall be made in a manner consistent with the
requirements of Section 409A of the Code in order for any Options and SARs to
remain exempt from the requirements of Section 409A of the Code. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.

     (f) If, in accordance with the terms of the Plan, a Participant pays the
option exercise price for an Option or satisfies any tax withholding requirement
with respect to any taxable event arising as a result of this Plan by either
tendering to the Company previously owned Shares or having the Company withhold
Shares, then such Shares surrendered to pay the option exercise price for an
Option or used to satisfy such tax withholding requirements shall not be added
to the aggregate number of Shares available for

- 4 -



--------------------------------------------------------------------------------





issuance under the Plan and shall no longer be available for grant or issuance
under the Plan. In addition, in the event that a Stock Appreciation Right is
settled in Shares, the number of Shares subject to the Stock Appreciation Right
that are not issued upon exercise of the Stock Appreciation Right shall not be
added to the aggregate number of Shares available for issuance under Plan and
shall no longer be available for grant or issuance under the Plan.

     Section 6.   Options.

     The Committee is hereby authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and conditions
as the Committee shall determine:

     (a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

     (b) The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant thereof.

     (c) The Committee shall determine the time or times at which an Option may
be exercised in whole or in part.

     (d) The Committee shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

     (e) The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
Incentive Stock Options may be granted only to participants who are employees of
the Company or one of its subsidiary corporations (within the meaning of Section
424(f) of the Code) at the date of grant. The aggregate Fair Market Value
(determined as of the time the Option is granted) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all option plans of the Company and
of any parent corporation or subsidiary corporation (as defined in Sections
424(e) and (f) of the Code, respectively)) shall not exceed $100,000. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account in the order in which they are granted. The per-share exercise price of
an Incentive Stock Option shall not be less than 100% of the Fair Market Value
of the Shares on the date of grant, and no Incentive Stock Option may be
exercised later than ten years after the date it is granted; provided, however,
Incentive Stock Options may not be granted to any Participant who, at the time
of grant, owns stock possessing (after the application of the attribution rules
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company, unless the exercise price is fixed at not less than 110% of the
Fair Market Value of the Shares on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five years from the
date of grant of such option. In addition, no Incentive Stock Option may be
issued to a Participant in tandem with a Nonqualified Stock Option.

     Section 7.   Stock Appreciation Rights.

     (a) The Committee is hereby authorized to grant Stock Appreciation Rights
("SARs") to Participants with such terms and conditions as the Committee shall
determine.

     (b) SARs may be granted hereunder to Participants either alone
("freestanding") or in addition to other Awards granted under the Plan
("tandem") and may, but need not, relate to a specific Option granted under
Section 6.

     (c) Any tandem SAR related to an Option may be granted at the same time
such Option is granted or at any time thereafter before exercise or expiration
of such Option. In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the

- 5 -



--------------------------------------------------------------------------------





related Option exceeds the number of Shares not covered by the SAR. Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.

     (d) A freestanding SAR shall not have a term of greater than 10 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of a Share on the date of grant.

     (e) SARs may be settled in cash or stock, as determined by the Committee at
the date of grant or thereafter.

     Section 8.   Restricted Stock and Restricted Stock Units.

     (a) The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.

     (b) Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate.

     (c) Any share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate. In the event any stock
certificate is issued in respect of shares of Restricted Stock granted under the
Plan, such certificate shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

     (d) The Committee may in its discretion, when it finds that a waiver would
be in the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units.

     (e) Restricted Stock Units may be settled in cash or stock, as determined
by the Committee at the date of grant or thereafter.

     Section 9.   Deferred Stock. The Committee is authorized to grant Deferred
Stock to Participants. Issuance of Shares will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if and as permitted by the Committee, as elected by the Participant). In
addition, Deferred Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be settled by delivery of cash, Shares, other Awards, or a combination
thereof, as determined by the Committee at the date of grant or thereafter.

     Section 10.   Performance Awards.

     (a) The Committee is hereby authorized to grant Performance Awards to
Participants with such terms and conditions as the Committee shall determine.

     (b) Performance Awards may be denominated as a cash amount, number of
Shares, or a combination thereof and are Awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. Subject to the terms of the Plan, the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee.

     (c) Every Performance Award shall, if the Committee intends that such Award
should constitute qualified "performance-based compensation" for purposes of
Section 162(m) of the Code, include a pre-

- 6 -



--------------------------------------------------------------------------------





established formula, such that payment, retention or vesting of the Performance
Award is subject to the achievement during one or more Performance Periods, as
determined by the Committee, of various key performance targets based on one or
more business criteria that apply to the individual Participant, one or more
business units, operating or reporting segments, of the Company or its
Affiliates, or the Company as a whole. The business criteria shall be as
follows, individually or in combination: (i) the attainment of certain target
levels of, or a specified increase in, the Company's enterprise value or value
creation targets; (ii) the attainment of certain target levels of, or a
percentage increase in, after-tax or pre-tax profits including, without
limitation, that attributable to continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to,
operational cash flow or working capital, or a component thereof including,
without limitation, inventory and accounts receivable; (iv) the attainment of
certain target levels of, or a specified decrease relating to, operational costs
and other expense targets, or a component thereof or planning or forecasting
accuracy; (v) the attainment of a certain level of reduction of, or other
specified objectives with regard to limiting the level of increase in all or a
portion of bank debt or other of long-term or short-term public or private debt
or other similar financial obligations, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of a specified percentage increase in earnings
per share or earnings per share from continuing operations; (vii) the attainment
of certain target levels of, or a specified percentage increase in, net sales,
revenues, market share, operating margin, net income, earnings before income tax
or other exclusions, or segment profit; (viii) the attainment of certain target
levels of, or a specified increase in, return on capital employed or return on
invested capital; (ix) the attainment of certain target levels of, or a
percentage increase in, after-tax or pre-tax return on shareholders equity or
total return to shareholders; (x) the attainment of certain target levels in the
fair market value of the Shares; (xi) the growth in the value of an investment
in the Shares assuming the reinvestment of dividends; and (xii) the attainment
of certain target levels of, or a specified increase in EBITDA (earnings before
interest, taxes, depreciation and amortization); in each case, unless otherwise
specified by the Committee at the time of grant, as determined in accordance
with generally accepted accounting principles, where applicable, as consistently
applied by the Company. Performance criteria may be measured on an absolute
(e.g., plan or budget) or relative basis. Relative performance may be measured
against a group of peer companies, a financial market index, or other acceptable
objective and quantifiable indices. Except in the case of an Award intended to
be qualified "performance-based compensation" under Section 162(m) of the Code,
if the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Company conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Committee may modify the performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and equitable. Performance measures
may vary from Performance Award to Performance Award, respectively, and from
Participant to Participant, and may be established on a stand-alone basis, in
tandem or in the alternative. For any Award subject to any pre-established
formula described herein, the maximum number of shares subject to any such Award
denominated in Shares granted in any fiscal year to a Participant shall be
600,000, subject to adjustment as provided in Section 5(e), and the maximum
amount that may be paid in respect of a Performance Award denominated in cash or
value other than Shares on an annualized fiscal year basis with respect to any
Participant shall be $5,000,000. The Committee shall have the power to impose
such other restrictions on Awards subject to this Section 10(c) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
qualified "performance-based compensation" within the meaning of Section
162(m)(4)(C) of the Code, or any successor provision thereto.

When establishing performance goals for a Performance Period, the Committee may
exclude any or all extraordinary items or non-recurring items as determined by
the Committee including, without limitation, the charges or costs associated
with asset write-downs, litigation judgments or settlements, restructurings,
discontinued operations, debt extinguishment charges, reorganizations,
acquisitions, divestitures, new licensing arrangements, other unusual or
non-recurring items, changes in applicable law and the cumulative effects of
accounting changes.

With respect to awards intended to qualify as "performance-based compensation"
under Section 162(m) of the Code, (i) the Committee shall establish in writing
(x) the performance goals applicable to a given period, and such performance
goals shall state, in terms of an objective formula or standard, the method for
computing the amount of compensation payable to the Participant if such
performance goals are obtained, which may exclude non-recurring or extraordinary
items, and (y) the individual employees or class of employees to which such
performance goals apply, in each case no later than 90 days after the
commencement of such period (but in no event after 25% of such period has
elapsed) and (ii) no awards

- 7 -



--------------------------------------------------------------------------------





intended to qualify as "performance-based compensation" under Section 162(m) of
the Code shall be payable to or vest with respect to, as the case may be, any
Participant for a given period until the Committee certifies in writing that the
objective performance goals (and any other material terms) applicable to such
period have been satisfied.

     (d) Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards shall be in cash, Shares, other Awards or other property, or
a combination thereof, in the discretion of the Committee. Performance Awards
will be settled only after the end of the relevant Performance Period. The
Committee may, in its discretion, increase or reduce the amount of a settlement
otherwise to be made in connection with such Performance Awards.

     Section 11.   Other Stock-Based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares or factors that may
influence the value of Shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or business units thereof or any other factors
designated by the Committee. The Committee shall determine the terms and
conditions of such Awards. Shares delivered pursuant to an Award in the nature
of a purchase right granted under this Section 11 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 11.

     Section 12.   Effect of Termination of Service on Awards. The Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, the circumstances in which Awards shall be exercised,
vested, paid or forfeited in the event a Participant ceases to provide Service
to the Company or any Affiliate prior to the end of a Performance Period or
exercise or settlement of such Award.

     Section 13.   General Provisions Applicable to Awards.

     (a) Awards shall be granted for no cash consideration or for such cash
consideration as may be required by applicable law.

     (b) Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

     (c) Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of Dividend Equivalents in respect
of installment or deferred payments. Any payments made on a deferred basis shall
comply with the requirements of Section 409A of the Code.

     (d) Except as may be permitted by the Committee or as specifically provided
in an Award Agreement, (i) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant otherwise than
by will or the laws of descent and distribution, or pursuant to Section 13(e),
and (ii) each Award, and each right under any Award, shall be exercisable during
the Participant's lifetime

- 8 -



--------------------------------------------------------------------------------





only by the Participant or, if permissible under applicable law, by the
Participant's guardian or legal representative. The provisions of this paragraph
shall not apply to any Award which has been fully exercised, earned or paid, as
the case may be, and shall not preclude forfeiture of an Award in accordance
with the terms thereof.

     (e) A Participant may designate a Beneficiary or change a previous
Beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
If no Beneficiary designated by the Participant is eligible to receive payments
or other benefits or exercise rights that are available under the Plan at the
Participant's death, the Beneficiary shall be the Participant's estate.

     (f) All certificates for Shares and/or Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

     (g) The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants, as it deems
appropriate in its sole discretion.

     (h) Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, Dividend Equivalents with respect to
the number of Shares covered by an Award, as determined by the Committee, in its
sole discretion. The Committee may provide that the Dividend Equivalents (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that the Dividend Equivalents are subject to the same
vesting or performance conditions as the underlying Award. Notwithstanding the
foregoing, Dividend Equivalents granted in connection with a Performance Award
shall be subject to restrictions and risk of forfeiture to the same extent as
the underlying Award.

     Section 14.   Amendments and Termination.

     (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Committee may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listed company rules of the stock exchange, if
any, on which the Shares are principally traded or quoted or (ii) the consent of
the affected Participant, if such action would adversely affect the rights of
such Participant in any material respect under any outstanding Award denominated
or to be settled in Shares, except to the extent any such amendment, alteration,
suspension, discontinuance or termination is made to cause the Plan to comply
with applicable law, stock exchange rules and regulations or accounting or tax
rules and regulations. Notwithstanding anything to the contrary herein, the
Committee may amend the Plan in such manner as may be necessary to enable the
Plan to achieve its stated purposes in any jurisdiction in a tax-efficient
manner and in compliance with local rules and regulations.

     (b) The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall adversely affect the rights of any affected Participant or
holder or beneficiary in any material respect under any Award denominated or to
be settled in Shares theretofore granted under the Plan, except to the extent
any such action is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations.

     (c) Notwithstanding anything to the contrary herein, without the approval
of shareholders, the Committee shall not amend or replace previously granted
Options or SARs in a transaction that constitutes a "repricing," which for this
purpose means any of the following or any other action that has the same effect,
provided, however, that the following transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 5(e) of the
Plan:



(i)

 

Lowering the exercise price of an Option or SAR after it is granted; and







(ii)

 

Canceling an Option or a SAR at a time when its exercise price exceeds the fair
market value of the underlying Shares, in exchange for another Option or SAR,
restricted stock, other equity, cash or property.



- 9 -



--------------------------------------------------------------------------------





     (d) Notwithstanding anything to the contrary herein, the Committee may
waive any conditions or rights under, amend any terms of, or suspend,
discontinue or terminate any Award that is both denominated and payable in cash
without the consent of any relevant Participant or holder or beneficiary of any
such type of Award.

     (e) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.

     Section 15.   Effect of Change in Control.

     (a) In the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary, all outstanding Options and Stock Appreciation Rights
shall become immediately exercisable with respect to 100 percent of the Shares
subject to such Option or Stock Appreciation Right, and all restrictions
applicable to 100 percent of any outstanding shares of Restricted Stock,
Restricted Stock Units, shares of Deferred Stock, Other Stock-Based Awards
(including Dividend Equivalents) and Performance Awards (whether payable in
Shares or in cash) shall immediately lapse (and any applicable performance
targets shall be deemed waived and any applicable performance or deferral
periods shall immediately expire) and, to the extent practicable, such
acceleration of exercisability, lapse of restrictions and expiration of
performance or deferral periods (as applicable) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transaction with respect to any Shares subject to outstanding Awards.

     (b) In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least 10 days' advance notice to the affected
persons, (i)  cancel any outstanding  Options or Stock Appreciation Rights and
pay to the holders thereof in cash the value of such Awards based upon the price
per Share received or to be received by other shareholders of the Company in the
Change in Control event, and/or (ii) extend the termination date of any Options
or Stock Appreciation Rights and/or determine that any unexercised Options or
Stock Appreciation Rights shall convert into Options or Stock Appreciation
Rights of the acquiring company on an equitable basis with regard to the number
of unexercised Options and Stock Appreciation Rights and the exercise price and,
in such circumstance, that all other provisions shall remain unchanged, or, with
respect to clauses (i) and (ii) above, take any other action it deems
appropriate in its sole and absolute discretion.

     (c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other business combination of the Company, or upon any successor corporation
or organization succeeding to substantially all of the assets and business of
the Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants' rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

     Section 16.   Miscellaneous.

     (a) No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient. Any Award granted under the Plan shall be a one-time
Award which does not constitute a promise of future grants. The Company, in its
sole discretion, maintains the right to make available future grants hereunder.

     (b) The Company shall have the right and power to deduct from all amounts
paid to a Participant in cash or Shares (whether under this Plan or otherwise)
or to require a Participant to remit to the Company promptly upon notification
of the amount due, an amount (which may include Shares) to satisfy the minimum
federal, state or local or foreign taxes or other obligations required by law to
be withheld with respect to any Award under this Plan. In the case of any Award
satisfied in the form of Shares, no Shares shall be issued unless and until
arrangements satisfactory to the Committee shall have been made to satisfy the
statutory minimum withholding tax obligations applicable with respect to such
Award. The Company may defer (other than for tax purposes) payments of cash or
issuance or delivery of Shares until such requirements are satisfied. Without
limiting the generality of the foregoing, the Company shall have the right to
retain, or the Committee may, subject to such terms and conditions as it may
establish from time to time, permit Participants to elect to tender, Shares
(including Shares issuable in respect of an Award) having a Fair Market Value
equal to the amount required to be withheld (provided that such amount withheld
by the Company shall not be in excess of the minimum amount required to satisfy
the statutory withholding tax obligations) to satisfy, in whole or in part, such
withholding obligation.

- 10 -



--------------------------------------------------------------------------------





     (c) Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

     (d) The grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of, or to continue to provide Services
to, the Company or any Affiliate. Further, the Company or the applicable
Affiliate may at any time dismiss a Participant, free from any liability, or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
Award Agreement or in any other agreement binding the parties. The receipt of
any Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award.

     (e) If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

     (f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

     (g) No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

     Section 17.   Effective Date of the Plan. The Plan shall be effective as of
August 9, 2010, the date on which the Plan was adopted by the Committee (the
"Effective Date"), provided that the Plan is approved by the shareholders of the
Company at an annual meeting, any special meeting or by written consent of
shareholders of the Company within 12 months of the Effective Date, and such
approval of shareholders shall be a condition to the right of each Participant
to receive any Awards hereunder. Any Awards granted under the Plan prior to such
approval of shareholders shall be effective as of the date of grant (unless,
with respect to any Award, the Committee specifies otherwise at the time of
grant), but no such Award may be exercised or settled and no restrictions
relating to any Award may lapse prior to such shareholder approval, and if
shareholders fail to approve the Plan as specified hereunder, any such Award
shall be cancelled.

     Section 18.   Term of the Plan. This Plan shall terminate on the tenth
anniversary of the Effective Date (unless sooner terminated by the Committee),
and no Award shall be granted under the Plan after such tenth anniversary.
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may, however, extend beyond such date,
and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Committee to amend the Plan,
shall extend beyond such date.

     Section 19.   Section 409A and 457A of the Code.

     (a) With respect to Awards subject to Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretive authority
thereunder ("Section 409A"), the Plan is intended to comply with the
requirements of Section 409A, and the provisions hereof shall be interpreted in
a manner that satisfies the requirements of Section 409A, and the Plan shall be
operated accordingly. If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict.

- 11 -



--------------------------------------------------------------------------------





     (b) Notwithstanding any contrary provision in the Plan or Award Agreement,
any payment(s) of nonqualified deferred compensation (within the meaning of
Section 409A) that are otherwise required to be made under the Plan to a
"specified employee" (as defined under Section 409A) as a result of his or her
separation from service shall be delayed until the first day of the seventh
month following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid in accordance with the
Company's Section 409A -- Specified Employee Policy. All such payments shall be
subject to and governed by the Company's Section 409A -- Specified Employee
Policy, as such may be amended from time to time, which is hereby incorporated
herein by reference.

     (c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan or any Award Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of employment,
unless such termination is also a "separation from service" within the meaning
of Section 409A and the payment thereof prior to a "separation from service"
would violate Section 409A. For purposes of any such provision of the Plan or
any Award Agreement relating to any such payments or benefits, references to a
"termination," "termination of employment" or like terms shall mean "separation
from service."

     (d) The Company intends that any Awards be structured in compliance with,
or to satisfy an exemption from, Section 457A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder
("Section 457A"), such that there are no adverse tax consequences, interest, or
penalties as a result of the payments. Notwithstanding the Company's intention,
in the event any Award is subject to Section 457A, the Committee may, in its
sole discretion and without a Participant's prior consent, amend the Plan and/or
Awards, adopt policies and procedures, or take any other actions (including
amendments, policies, procedures and actions with retroactive effect) as are
necessary or appropriate to (a) exempt the Plan and/or any Award from the
application of Section 457A, (b) preserve the intended tax treatment of any such
Award, or (c) comply with the requirements of Section 457A, including without
limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

     Section 20.   Awards to Foreign Participants. Awards may be granted to
Participants who are foreign nationals or employees or providing services
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Participants providing services in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee may
also impose conditions on the exercise or vesting of Awards in order to minimize
the Company's obligation with respect to tax equalization for Participants on
assignments outside their home country.

     Section 21.   Governing Law. This Plan shall be governed by and construed
in accordance with the laws of the State of Florida.


As amended and restated on August 3, 2015.

- 12 -



--------------------------------------------------------------------------------

